Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In view of Remarks  filed on 11/30/2020 , terminal disclaimer and further search, Claims 19-34 are allowed over prior art.
             The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach least one sensor; a short range communications interface; a long range communications interface and reporting said sensor data in a first format through said long range communications interface via a first long range communications network; and reporting said sensor data in a second format through said long range communications interface via a second long range communications network.
	Prior art teaches provides a sensor microcontroller configured to gather contextual data from at least one sensor wherein the network controller operation may be modified based on the contextual data and a mobile terminal reports the sensor data along with asset position information to a centralized facility via a communications satellite and the container for use with an external device having long-range communication capability and short-range communication capability and location sensing capability.
	However, prior art fails to teach the claimed limitation least one sensor; a short range communications interface; a long range communications interface and reporting said sensor data in a first format through said long range communications interface via a first long range communications network; and reporting said sensor data in a second format through said long range communications interface via a second long range communications network. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 19, 33 and 34 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647